—Judgment unanimously affirmed without costs. Memorandum: The issuance of a positive declaration requiring petitioner to prepare a supplemental environmental impact statement with regard to its application for site plan approval “is ‘ “a preliminary step in the decision-making process” and, [as such, is] not ripe for judicial review’ until the decision-making process is completed” (Matter of Sour Mtn. Realty v New York State Dept. of Envtl. Conservation, 260 AD2d 920, 921, lv denied 93 NY2d 815; see, Matter of PVS Chems. v New York State Dept. of Envtl. Conservation, 256 AD2d 1241; Matter of Rochester Tel. Mobile Communications v Ober, 251 AD2d 1053, 1054). (Appeal from Judgment of Supreme Court, Erie County, Burns, J. — CPLR art 78.) Present — Green, J. P., Wisner, Hurlbutt, Scudder and Kehoe, JJ.